                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


U'EEA CUSH-EL,                                    )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         )           Case No. 4:19 CV 2771 JMB
                                                  )
SYNCHRONY BANK HEADQUARTERS                       )
DBA: JC PENNEY,1                                  )
                                                  )
            Defendant.                            )

                                MEMORANDUM AND ORDER

       This matter is before the Court sua sponte.

       Plaintiff U'eea Cush-El ("Plaintiff) filed a petition in the 21st Judicial Circuit Court, St.

Louis County, Missouri ("State Court") on September 4, 2019, asserting a claim against

Defendant Synchrony Bank Headquarters ("Defendant") for alleged violations of the Fair Credit

Reporting Act, 15 U.S.C. § 1681, et. seq. and Fair Debt Collection Practices Act, 15 U.S.C. §

1692, et. seq. (ECF No. 1-1 at 4) On October 14, 2019, Defendant removed the action to this

Court. Thereafter, Defendant filed a Motion to Dismiss (ECF No. 7) Although Plaintiff has

filed to file a timely response in opposition to the Motion to Dismiss, the Court will afford

Plaintiff the opportunity to show cause why Defendant's motion should not be granted.

Accordingly,




1
 Defendant Synchrony Bank was incorrectly named as Synchrony Bank Headquarters DBA: JC
Penney in the petition.
                                                  1
       IT IS HEREBY ORDERED that Plaintiff is to Show Cause, in writing and no later than

December 20, 2019, why Defendant's Motion to Dismiss (ECF No. 7) should not be granted.

Failure to respond might result in dismissal of this case without prejudice.


                                                  /s/ John M. Bodenhausen
                                                  JOHN M. BODENHAUSEN
                                                  UNITED STATES MAGISTRATE JUDGE



Dated this 21st day of November, 2019.




                                                 2
